Exhibit 10.8

CASH AMERICA INTERNATIONAL, INC.
2014 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT
FOR ONE TIME GRANT TO CHIEF INFORMATION OFFICER


This Long-Term Incentive Plan Award Agreement For One Time Grant to Chief
Information Officer (the “Agreement”) is entered into as of the 18th day of
April, 2014, by and between CASH AMERICA INTERNATIONAL, INC. (the “Company”) and
Victor L. Pepe (“Grantee”).


W I T N E S S E T H:


WHEREAS, the Company has adopted the Cash America International, Inc. First
Amended and Restated 2004 Long-Term Incentive Plan, as amended (the “Plan”),
which is administered by the Management Development and Compensation Committee
of the Company’s Board of Directors (the “Committee”); and


WHEREAS, for purposes of inducing Grantee to accept employment with the Company,
the Committee has determined that Grantee is an Eligible Individual to receive
grants under the Plan;


WHEREAS, pursuant to Section 4 and Section 9 of the Plan, the Committee has
granted to Grantee an award (the “Award”) of Restricted Stock Units (“RSUs”) to
encourage Grantee’s continued loyalty and diligence from and after the time
Grantee commences employment with the Company;


WHEREAS, the RSUs represent the unfunded and unsecured promise of the Company to
issue to Grantee an equivalent number of shares of the common stock of the
Company or its successors (“Common Stock”) at a future date, subject to the
terms of this Agreement.


NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.    Award.


(a)    General. Subject to the restrictions and other conditions set forth
herein, the Company hereby grants to Grantee an Award of 4,890 RSUs.


(b)    Grant Date. The Award was awarded to Grantee on April 18, 2014 (the
“Grant Date”).


2.    Vesting. The Award shall vest as follows: Substantially equal 50%
increments of the RSUs shall vest on each of April 18, 2015 and April 18, 2016
as long as Grantee (i) becomes an employee of the Company or a subsidiary of the
Company no later than May 2, 2014 and (ii) thereafter remains continuously
employed by the Company or its subsidiaries or other affiliates through the
applicable vesting date. Any RSUs that have not vested shall remain subject to
forfeiture under Section 3 of this Agreement.


3.    Treatment of Award upon Failure to Commence Employment, Termination of
Employment or Failure to Vest. If Grantee does not become an employee of the
Company or a subsidiary of the Company on or before May 2, 2014, the entire
Award shall be forfeited on such date, and Grantee shall forfeit any and all
rights in or to the Award. Should Grantee become an employee of the Company or
any of its subsidiaries on or before May 2, 1014, upon Grantee’s termination of
employment with the Company and all of its subsidiaries and affiliates for any
reason (including death), any portion of the Award that has not yet vested as
provided in Section 2 of this Agreement shall be immediately forfeited, and
Grantee shall forfeit any and all rights in or to such unvested portion of the
Award.



1



--------------------------------------------------------------------------------



4.    Payment of Awards. (a) as each 50%-portion of the Award vests, the Company
shall instruct its transfer agent to issue a stock certificate evidencing the
conversion of such vested RSUs into whole vested shares of Common Stock in the
name of Grantee (or if Grantee has died, in the name of Grantee’s designated
beneficiary or, if no beneficiary has been designated, Grantee’s estate
(“Beneficiary”)) within a reasonable time after the vesting date of such
50%-portion of the Award, but (b) in no event will the Common Stock relating to
the then-vesting portion of the Award be transferred to Grantee (or, if
applicable, to Grantee’s Beneficiary) later than December 31 of the calendar
year in which the vesting date for the then-vesting portion of the Award occurs.
The Company shall not be required to deliver any fractional shares of Common
Stock under the Award. Any fractional shares shall be rounded up to the next
whole share.


5.    Change in Control.


(a)    Vesting and Payment. In the event of a Change in Control (as defined
below) while Grantee is employed by the Company or its subsidiaries or other
affiliates, vesting of the entire Award shall automatically accelerate and
become 100% vested as of the date the Change in Control occurs as long as
Grantee has remained continuously employed by the Company or by an entity that
is a subsidiary or other affiliate of the Company from the date Grantee
commences employment with the Company (with such commencement of employment to
occur no later than May 2, 2014) through the day immediately preceding the date
of the Change in Control. In such event, the shares of Common Stock evidencing
vested RSUs shall be delivered to Grantee in a lump sum within 60 days following
the date of the Change in Control. A “Change in Control” shall mean an event
that is a change in the ownership of the Company, a change in the effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company, all as defined in Code §409A and guidance issued
thereunder, except that 35% shall be substituted for 30% in applying Treasury
Regulations Section 1.409A-3(i)(5)(vi) and 50% shall be substituted for 40% in
applying Treasury Regulations Section 1.409A-3(i)(5)(vii). Notwithstanding the
above, a “Change in Control” shall not include any event that is not treated
under Code §409A as a change in control event with respect to Grantee.
Notwithstanding the incorporation of certain provisions from the Treasury
Regulations under Code Section 409A, the Company intends that all payments under
this Agreement be exempt from Section 409A under the exemption for short-term
deferrals in Treasury Regulations Section 1.409A-1(b)(4).
(b)    Substitution. Notwithstanding anything set forth herein to the contrary,
upon a Change in Control, the Committee, in its sole discretion, may, in lieu of
issuing Common Stock, provide Grantee with an equivalent amount payable in the
form of cash.


6.    Agreement of Grantee. Grantee acknowledges that certain restrictions under
state or federal securities laws may apply with respect to the shares of Common
Stock to be issued pursuant to the Award. Specifically, Grantee acknowledges
that, to the extent Grantee is an “affiliate” of the Company (as that term is
defined by the Securities Act of 1933), the shares of Common Stock to be issued
as a result of the Award are subject to certain trading restrictions under
applicable securities laws (including particularly the Securities and Exchange
Commission’s Rule 144). Grantee hereby agrees to execute such documents and take
such actions as the Company may reasonably require with respect to state and
federal securities laws and any restrictions on the resale of such shares which
may pertain under such laws.


7.    Withholding. Upon the issuance of shares to Grantee pursuant to this
Agreement, Grantee shall pay an amount equal to the amount of all applicable
federal, state and local employment taxes which the Company is required to
withhold at any time. Such payment may be made in cash or, with respect to the
issuance of shares to Grantee pursuant to this Agreement, by delivery of whole
shares of Common Stock (including shares issuable under this Agreement) in
accordance with Section 14(a) of the Plan.



2



--------------------------------------------------------------------------------



8.    Adjustment of Awards.


(a)    If there is an increase or decrease in the number of issued and
outstanding shares of Common Stock through the payment of a stock dividend or
resulting from a stock split, a recapitalization, or a combination or exchange
of shares of Common Stock, then the number of outstanding RSUs hereunder shall
be adjusted so that the proportion of such Award to the Company’s total issued
and outstanding shares of Common stock remains the same as existed immediately
prior to such event.


(b)    Except as provided in Section 8(a) of this Agreement, no adjustment in
the number of shares of Common Stock subject to any outstanding portion of the
RSUs shall be made upon the issuance by the Company of shares of any class of
its capital stock or securities convertible into shares of any class of capital
stock, either in connection with a direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon the conversion of any other obligation
of the Company that may be convertible into such shares or other securities.


(c)    Upon the occurrence of events affecting Common Stock other than those
specified in Sections 8(a) and 8(b) of this Agreement, the Committee may make
such other adjustments to awards as are permitted under Section 5(c) of the
Plan. This section shall not be construed as limiting any other rights the
Committee may have under the terms of the Plan.


9.    Plan Provisions.


In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, as may be
amended from time to time, which are hereby incorporated by reference. Any terms
used herein with an initial capital letter shall have the same meaning as
provided in the Plan, unless otherwise specified herein. In the event of any
conflict between the provisions of the Agreement and the Plan, the Plan shall
control.


10.    Miscellaneous.


(a)    Limitation of Rights. The granting of the Award and the execution of the
Agreement shall not give Grantee any rights to (1) similar grants in future
years, (2) any right to be retained in the employ or service of the Company or
any of its affiliates or subsidiaries, or (3) interfere in any way with the
right of the Company or its affiliates or subsidiaries to terminate Grantee’s
employment or services at any time.


(b)    Interpretation. Grantee accepts this Award subject to all the terms and
provisions of the Plan and this Agreement. The undersigned Grantee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.


(c)    Shareholder Rights. Neither Grantee nor Grantee’s Beneficiary shall have
any of the rights of a shareholder with respect to any shares of Common Stock
issuable upon vesting of any portion this Award, including, without limitation,
a right to cash dividends or a right to vote, until (i) such portion of the
Award is vested, and (ii) such shares have been delivered and issued to Grantee
or Grantee’s Beneficiary pursuant to Section 4 of this Agreement.


(d)    Severability. If any term, provision, covenant or restriction contained
in the Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.



3



--------------------------------------------------------------------------------



(e)    Controlling Law. The Agreement is being made in Texas and shall be
construed and enforced in accordance with the laws of that state.


(f)    Construction. The Agreement and the Plan contain the entire understanding
between the parties, and supersedes any prior understanding and agreements
between them, representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.


(g)    Headings. Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.


(h)    Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Grantee’s heirs, legal representatives, successors and assigns.


(i)    Execution/Acceptance. This Agreement may be executed and/or accepted
electronically by Grantee and/or executed in duplicate counterparts, the
production of either of which (including a signature or proof of electronic
acceptance) shall be sufficient for all purposes for the proof of the binding
terms of this Agreement.


    IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the
day and year first set forth above.


CASH AMERICA INTERNATIONAL, INC.
 
 
By:
/s/ Daniel R. Feehan
 
Daniel R. Feehan
 
Chief Executive Officer and President
 
 
 
 
GRANTEE*
 
/s/ Victor L. Pepe
Victor L. Pepe



* Electronic acceptance of this Award by Grantee shall bind Grantee by the terms
of this Agreement pursuant to Section 10(i) of this Agreement.

4

